  Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43          Desc
                                  Exhibit A Page 1 of 55



                        SETTLEMENT AGREEMENT AND RELEASE
           This Agreement (the Agreement”) is made as of the Execution Date by and

 among Mutual Benefit Insurance Company (Mutual Benefit,” as defined below)

 Majestic Hills, LLC, (Majestic,” as defined below), JND Properties, LLC (“JND,” as

 defined below), Parkridge Development LLC (“Parkridge,” as defined below), Joseph N.

 DeNardo (individually and doing business as JND Properties), Shari DeNardo, Ashwood

 Commons, LLC, and Ashwood Land Partners, L.P. Each of the foregoing is a “Party,”

 and, collectively, are the “Parties.”

                                         RECITALS1
           WHEREAS, claims have been made against Majestic, JND, Joseph N. DeNardo,

 and Shari DeNardo, and these Parties have been named as defendants or as cross-

defendants in numerous Majestic Hills Claims seeking money damages from Majestic

for property damage alleged as the result of earth movement at the Majestic Hills

development in North Strabane Township, Pennsylvania;

           WHEREAS, one Majestic Hills Claim also has been asserted against Parkhdge in

its capacity as a former member of Majestic;

       WHEREAS, Mutual Benefit issued primary-level and umbrella excess Policies to

JND Properties, Majestic, Ashwood Commons, LLC, Ashwood Land Partners, L.P., and

Joseph N. DeNardo d/b/a JND Properties, as named insureds, and also naming JND




       1
        Capitalized terms not defined in these Recitals shall have the meanings
ascribed to them in the Definitions Section of this Agreement, or elsewhere in this
Agreement, as applicable.

                                              1
                                         EXHIBIT "A"
  Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43           Desc
                                   Exhibit A Page 2 of 55



 Properties, Inc. as a named insured (though the Parties stipulate that no such entity

 exists or ever existed);

        WHEREAS, Majestic, JND, Joseph N. DeNardo, and Shari DeNardo assert that

 Mutual Benefit has or will have coverage obligations in respect of the Majestic Hills

 Claims under one or more of the Policies;

        WHEREAS, Parkridge separately asserts that Mutual Benefit has or will have

 coverage obligations to Parkridge in respect of the Majestic Hills Claims asserted

 against Parkridge under one or more of the Policies;

        WHEREAS, Mutual Benefit disputes that any coverage exists under any of the

 Policies for the Majestic Hills Claims asserted against Majestic, JND, Parkridge, Joseph

N. DeNardo, and Shari DeNardo;

       WHEREAS, on March 1, 2019, Mutual Benefit commenced, and is actively

prosecuting, the Coverage Action;

       WHEREAS, on March 25, 2020, Mutual Benefit filed a motion for summary

judgment in the Coverage Action seeking reformation of the Primary Policies to clarify

that the parties thereto at all times intended to exclude all coverage arising from

products or completed operations, and did not intend to create any exceptions to the

exclusion of all such claims from coverage under the Primary Policies;

       WHEREAS, Majestic has determined that it would be prudent to commence a

bankruptcy proceeding under chapter 11 of the Bankruptcy Code, to provide for an

orderly distribution of its remaining assets (including, in particular, proceeds from

settlements with its insurers of its disputed insurance coverage and to provide for the

orderly resolution and payment of the various Claims);

                                             7
     Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                     Exhibit A Page 3 of 55



           WHEREAS, Mutual Benefit has reached an agreement with Majestic, JND,

 Parkridge, Joseph N. DeNardo, and Shari DeNardo, Ashwood Commons, LLC, and

 Ashwood Land Partners, L.P. to settle all disputes and to resolve any potential disputes

 regarding the Policies and coverage relating to Majestic, subject to the terms and

 conditions of this Agreement, by buying back all of the Policies for fair and reasonable

 value to provide funding for the resolution of any Claims in a manner that is satisfactory

 to Majestic and its creditors;

           WHEREAS, Ashwood Commons, LLC, Ashwood Land Partners, L.P., as named

insureds, consent to this Agreement; and

          WHEREAS, the Parties agree and understand that, as to Majestic, this

Agreement will be an executory contract in Majestic’s bankruptcy case, and that

creditors and parties-in-interest therein will have the opportunity to appear and be heard

in the Bankruptcy Court on the question of whether the assumption of this Agreement is

in the best interest of the Majestic bankruptcy estate;

          NOW, THEREFORE, intending to be legally bound, the foregoing recitals

constituting a part of the substance of this Agreement, the Parties agree as follows:

I.        DEFINITIONS

          As used in this Agreement, the following terms have the meanings set forth

below.

            1.     “Approval Date” means the date on which the Approval Order becomes a

     Anal Order.

           2.      “Approval Order” means an order, in substantially the form attached

     hereto as Exhibit 1, with only such modifications as are acceptable to the Parties,


                                                3
Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43             Desc
                               Exhibit A Page 4 of 55



 entered by the Bankruptcy Court pursuant to Bankruptcy Code Sections 105, 363(b)

 and (f) and 365, and Bankruptcy Rules 6004, 6006, and 9019, as well as any other

 provision of the Bankruptcy Code or Bankruptcy Rules as may be appropriate, which

 Order shall: (a) approve Majestic’s assumption of this Agreement under Section 365

 of the Bankruptcy Code; (b) authorize Majestic to undertake the remaining

 transactions contemplated by this Agreement, (c) authorize the sale of the Policies to

 Mutual Benefit free and clear of any and all Interests under Section 363(f) of the

 Bankruptcy Code; (d) find that Mutual Benefit is a good faith purchaser of the Policies

and, as such, is entitled to all protections provided to a good faith purchaser under

Bankruptcy Code Section 363(m); (e) provide for the Injunction (as defined below); (f)

find that the releases in the Agreement and the policy buyback therein comply with the

Bankruptcy Code and applicable non-Bankruptcy law; (g) approve the Agreement and

find that the consideration exchanged constitutes a fair and reasonable settlement of

the Parties’ respective rights and obligations and constitutes reasonably equivalent

value; (h) rule that upon the Approval Date the Policies shall be terminated and of no

force and effect and be exhausted in respect of all coverages thereunder; and (i) find

that the Agreement is binding on any chapter 11 trustee for Majestic and on any

liquidating or other trust or distribution vehicle established under a chapter 11 plan for

Majestic, and on any chapter 7 trustee in the event the case is converted to a chapter

7 proceeding. Majestic shall use its best efforts to obtain an order in the form attached

hereto as Exhibit 1 and, if not, pursuant to Section 4.6 below, agrees to work

cooperatively with Mutual Benefit to the extent modifications to the Order are

necessary.

                                           4
Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43              Desc
                                Exhibit A Page 5 of 55



        3.    “Bankruptcy Case” means the case to be commenced by Majestic under

 chapter 11 of the Bankruptcy Code in the Bankruptcy Court within fifteen (15)

 business days of the Execution Date.

        4.    “Bankruptcy Code” means Title 11 and the applicable provisions of Titles

 18 and 28 of the United States Code, as amended from time to time.

        5.    “Bankruptcy Court” means the United States Bankruptcy Court for the

Western District of Pennsylvania.

        6.   “Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure.

        7.   “Claims” means any and all past, present, or future, known or unknown,

foreseen or unforeseen, direct or indirect, fixed or contingent, matured or unmatured,

liquidated or unliquidated, claims (including “claim” as defined in broadest reading of

Section 101(5) of the Bankruptcy Code), proofs of claim, causes of actions, cross-

claims, liabilities, rights, demands (including letter demands, notices, or inquiries from

any person or government agency), penalties, assessments, damages, requests,

suits, lawsuits, costs (including attorneys’ fees and expenses), interest of any kind,

actions, administrative proceedings, criminal proceedings, or orders, of whatever

nature, character, type, or description, whenever and however occurring, whether at

law or in equity, and whether sounding in tort or contract, or any statutory, regulatory

or common law claim or remedy of any type including, without limitation: (a) any

Majestic Hills Claim; (b) any claim seeking any type of relief, including compensatory,

consequential, exemplary or punitive damages, rescission, or declaratory or injunctive

relief; (c) any claim for breach of contract or failure to perform any contract term; (d)

any claim for failure to design, failure to properly construct, or failure to properly test

                                             5
Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43             Desc
                               Exhibit A Page 6 of 55



any soil or ground condition; (e) any claim on account of alleged bad faith, failure to

act in good faith, violation of any duty of good faith and fair dealing, violation of any

unfair claims practices act or similar statute, regulation or code, any unfair claims; (f)

Any claim for fraud, conspiracy, concerted action, or other type of alleged misconduct;

or (e) any claim for any other act or omission of Mutual Benefit of any type for which a

claimant might seek relief.

       8.    “Coverage Action” means the insurance coverage action against Majestic,

JND, Joseph N. DeNardo, Shari DeNardo, and others, pending in the Huntingdon

County Pennsylvania Court of Common Pleas, styled Mutual Benefit Insurance

Company v. Majestic Hills, LLC, et at, Case No. 2019-0348.

       9.    “Defense Costs” shall mean all amounts paid by Mutual Benefit on

account of Majestic Hills Claims asserted against any or all of Majestic, JND,

Parkridge, Joseph N. DeNardo, and/or Shari DeNardo that are not Indemnity Costs.

       10.   ‘Direct Action Claim” means any Claim by any Person other than an

insured under the Policies directly against Mutual Benefit under any Policy that arises

from the activities or products of any such insured, or any insurance contract or Policy

that is, or may in the future be, asserted to provide coverage for any of the

aforementioned Claims, whether arising by contract, in breach of contract or tort or

under the laws of any jurisdiction, including any statute that gives a third party a direct

cause of action against Mutual Benefit.

       11.   Estate” means the bankruptcy estate created under Section 541 of the

Bankruptcy Code for Majestic as a result of the filing of the Bankruptcy Case.




                                            6
Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                Exhibit A Page 7 of 55



        12.   “Execution Date” means the first day upon which all Parties have executed

 this Agreement.

        13.    “Final Order” means an order or judgment (including any modification or

 amendment thereof) that remains in effect and has not been reversed, vacated, or

 stayed, and as to which the time to appeal or seek review, rehearing, or writ of

 certiorari has expired and as to which no appeal or petition for review, reconsideration,

 rehearing, or certiorari has been taken or, if taken, has been resolved and no longer

 remains pending.

        14.   “Including” means including without limitation.

        15.   “Indemnity Costs” means amounts that Mutual Benefit pays as part or all

of any settlement or judgment with respect to Majestic Hills Claim claims asserted

against any or afl of Majestic, JND, Parkridge, Joseph N. DeNardo, andlor Shari

DeNardo.

        16.   “Injunction” means a permanent injunction pursuant to Sections 105(a)

and 363(f) of the Bankruptcy Code to become effective upon the Approval Date

permanently enjoining the prosecution, continuation, or commencement of any

Interest that any Person holds or asserts or may in the future hold or assert against

Majestic, JND, Parkhdge, Joseph N. DeNardo (individually and doing business as

JND Properties), Shari DeNardo or Mutual Benefit, and the assertion of any Claim or

right to entitlement or taking any other action against Mutual Benefit for the purpose of

obtaining any recovery or other relief from Mutual Benefit or under or in connection

with the Policies, arising out of or in connection with of the activities covered by the

Policies, or in connection with Majestic’s activities giving rise to claims made or to be

                                            7
Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43             Desc
                                Exhibit A Page 8 of 55



 made under the Policies, or any other person who may claim to be an insured,

 additional insured, or otherwise entitled to any benefit under the Policies. The

 Injunction shall enjoin all Claims released under Section 5.1(a) of this Agreement.

        17.   “Insurance Coverage Claim” means any Claim seeking defense or

 indemnity or any other benefit, including any claim for contribution or indemnity by

 Other Insurers, under or relating to the Policies, including as to alleged existence and

exhaustion of applicable limits of each and every Policy. “Insurance Coverage Claim”

does not include a dispute arising under or with respect to this Agreement.

        18.   “Interests” means all liens, Claims (including Majestic Hills Claims and

Direct Claims, claims for Breach of Contract, claims asserting any failure to properly

design or test soil or development site conditions ), encumbrances, interests,

demands and other rights of any nature, whether at law or in equity.

       19.    “JND” means JND Properties, LLC, a Pennsylvania Limited Liability

Company.

       20.    “Majestic” means Majestic Hills, LLC, a Pennsylvania limited liability

company.

       21.    “Majestic Hills Claim” means any Claim, including any Direct Action Claim,

arising from or relating to the development of the Majestic Hills, development in North

Strabane Township, Pennsylvania, in any manner or fashion, under any legal theory,

including, without limitation, the actions currently pending in the Washington County

Court of Common Pleas, and the United States District Court for the Western District

of Pennsylvania, against some or all of Majestic, JND, Parkridge, Joseph N. DeNardo,

or Shari DeNardo, or any other claims asserted against these Parties by any current


                                            8
Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                Exhibit A Page 9 of 55



 or former owner of a home in the Majestic Hills Development, or any governmental

 entity, whether such Claims fall within or outside the scope of the definitions of

 “products liability /completed operations hazard,” or their equivalents, contained in the

 Policies. “Majestic Hills Claim” includes Claims for contribution, indemnity,

 reimbursement or otherwise arising from the foregoing.

        22.   “Motion” means the motion, and any exhibits attached thereto, to be filed

 by Majestic with the Bankruptcy Court for approval of Majestic’s assumption of this

Agreement and the sale of the Policies and entry of the Approval Order, which Motion

shall be in form and substance acceptable to Mutual Benefit.

       23.    “Mutual Benefit” means Mutual Benefit Insurance Company and its

predecessors, successors, subsidiaries, affiliates, directors, officers, and

representatives.

       24.    “Notice of Motion” means the notice of the Motion, which notice shalt be in

form and substance acceptable to Mutual Benefit, and which notice Majestic shall

serve at the time it files the Motion with the Bankruptcy Court on the Persons, and in

accordance with the terms, set forth in Section 4.3 of this Agreement.

       25.    “Other Insurer” means any Person, other than Mutual Benefit, that

provided, or is claimed to have provided, any insurance coverage to Majestic, JND,

Parkhdge, Joseph N. DeNardo (individually and doing business as JND Properties), or

Shari DeNardo.

       26.    “Parkridge” means Parkridge Development LLC, a Pennsylvania Limited

Liability Company and former member of Majestic, having sold its membership interest

back to Majestic in July 2017.

                                           9
Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43             Desc
                                Exhibit A Page 10 of 55



         27.    “Payment Date” means the date on which all portions of the Settlement

 Amount have been paid by Mutual Benefit according to the provisions of Section 3.2 of

 this Agreement.

         28.    “Person” means and includes a natural person or persons; a group of

 natural persons acting as individuals; a group of natural individuals acting in collegial

 capacity (e.g., as a committee, board of directors, etc.); a corporation, partnership,

 limited liability company or limited partnership; a proprietorship, joint venture, trust,

 legal representative, or any other unincorporated association, business organization or

enterprise; any government entity; and any successor in interest, heir, executor,

administrator, trustee, trustee in bankruptcy, or receiver of any person or entity.

        29.    “Petition Date” means the date on which Majestic files the Bankruptcy

Case.

        30.    “Policies” means: (a) the insurance policies listed on Exhibit 2 attached

hereto; (b) any other known or unknown primary, umbrella, excess, or other liability

insurance policies, contracts, or coverages of any nature, type or kind, issued or

allegedly issued by Mutual Benefit that provide coverage for Majestic Hills Claims and

under which Majestic, JND, Parkridge, Joseph N. DeNardo (individually and doing

business as JND Properties), or Shari DeNardo are, allegedly may be, or claim to be

an insured, named insured, additional insured, additional named insured, or otherwise

entitled to any insurance coverage or benefits; and (c) any binders, cover notes, and

endorsements to any policies referenced in (a) or (b) above.

        31.    “Settlement Amount” means the amount to be paid by Mutual Benefit

pursuant to Section 3.2 of this Agreement.


                                            10
  Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                 Exhibit A Page 11 of 55



         References to this Agreement and other documents shall be deemed to include

 all subsequent amendments and other modification thereto.

 II.    Cessation of Litigation Activities

        2.1     Except as provided in this Agreement, upon the Execution Date, the

 Parties shalt cease all litigation activities against each other in the Coverage Action.

 Within three (3) days of the Execution Date, Mutual Benefit will cause to be filed with the

 court in the Coverage action a withdrawal of the praecipe to list its pending summary

 judgment motion for oral argument, but shall not be required to withdraw the motion for

 summary judgment itself.

        2.2    Majestic, JND Parkridge, Joseph N. DeNardo, and Shari DeNardo each

 agree from and after the Execution Date that (a) all outstanding tenders of Majestic Hills

Claims to Mutual Benefit for defense and/or indemnity shall be deemed withdrawn; (b)

Majestic, JND, Parkridge, Joseph N. DeNardo, and Shari DeNardo shall not tender any

further Claims to Mutual Benefit; (c) Majestic, JND, Parkridge, Joseph N. DeNardo, and

Shari DeNardo will not request that Mutual Benefit fund any judgments or settlements of

any Claims; and (d) Mutual Benefit shall have no obligation to pay, handle, object to, or

otherwise respond to any Claim, including without limitation any Majestic Hills Claims.

       2.3    The Parties shall bear, as to each other only, their own costs, expenses,

and counsel and professional fees in the Coverage Action and the Bankruptcy Case,

except as provided in this Agreement.

ill.   SALE OF POLICIES, PAYMENT OF SETTLEMENT AMOUNT, AND
       DISMISSAL OF COVERAGE ACTION

       3.1    Subject to all of the terms and conditions of this Agreement, including

without limitation the approval of the Bankruptcy Court, in full and final settlement of all
                                              11
 Case 20-21595-GLT           Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                   Exhibit A Page 12 of 55



responsibilities under and arising out of the Policies, and in consideration of the

conveyance of the Policies to Mutual Benefit, Mutual Benefit shall purchase from

Majestic, JND, Parkridge, Joseph N. DeNardo, Shari DeNardo, Ashwood Commons,

LLC, and Ashwood Land Partners, L.L.P., and Majestic, JND, Parkridge, Joseph N.

DeNardo, Shari DeNardo, Ashwood Commons, LLC, and Ashwood Land Partners,

L.L.P. shall sell, convey, transfer, and deliver to Mutual Benefit, upon the Approval Date,

each of the Policies, and any and all rights under the Policies, free and clear of any and

all Interests of any and all Persons.

       3.2       Subject to all of the terms of this Agreement, in full and final settlement of

all responsibilities under and arising out of the Policies, and in consideration of the sale

of the Policies to Mutual Benefit free and clear of any and all Interests of any and all

Persons, Mutual Benefit shall pay $1,000,000.00 in U.S. currency.

      A. Mutual Benefit will pay $50,000.00 to Majestic within five (5) business days of

             the Execution Date. Said payment shall be non-refundable and may be used

             to pay the costs of the preparation of the bankruptcy petition and all related

             preparations;

      B. Mutual Benefit will pay $950,000.00 within twenty (20) days of the Approval

             Date. It is anticipated that $90D,000.O0 of this Settlement Amount shall be

             used and disbursed for the resolution of all claims asserted against Majestic,

             and $50000.00 shall be used for administrative costs or creditor distribution

             in the Bankruptcy Case, or as authorized by the Bankruptcy Code and

             Bankruptcy Rules or by Bankruptcy Court order.




                                               12
  Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43              Desc
                                  Exhibit A Page 13 of 55



         C. The amount that Mutual Benefit may become responsible to pay pursuant to

              Section 3.2(B) of this Agreement shall be reduced dollar-for-dollar by the

              amount of Indemnity Costs and/or Defense Costs that Mutual Benefit pays on

              account of Majestic Hills Claims resolved by settlement or otherwise (i) during

              the period from the Execution Date until the date Majestic files its bankruptcy

              petition, (ii) during any period during which the Automatic Stay in the

              Bankruptcy Case has been lifted, modified, or annulled by the Bankruptcy

              Court, and)or (iii) at any time following the Execution Date to the extent that

              such Indemnity Costs and/or Defense Costs are paid on behalf of Parties

              other than Majestic.

        3.3      The Parties agree that: (a) the Settlement Amount is the total amount

 Mutual Benefit is obligated to pay on account of any and all Claims of any kind made

under or related to the Policies or the fact that the Mutual Benefit issued any of the

Policies; (b) under no circumstance will Mutual Benefit ever be obligated to make any

additional payments to Majestic, the Estate, or any other Person in connection with the

Policies or directly or indirectly related to or arising out of Mutual Benefit having insured

Majestic, JND, Parkridge, Joseph N. DeNardo (individually and doing business as JND

Properties), or Shari DeNardo; (c) all limits of liability of the Policies, including all per

occurrence and aggregate limits, shall be deemed fully and properly exhausted; (d) the

Settlement Amount is the full purchase price of the Policies, and upon the Approval

Date, Mutual Benefit shall be deemed to own the Policies free and clear of any and all

Interests of any Person; (e) subject to the terms of this Agreement and the occurrence

of the Approval Date, Mutual Benefit shall have no further obligation to Majestic, the


                                               13
  Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43              Desc
                                Exhibit A Page 14 of 55



 Estate, or any other Person under the Policies for any Claim; and (f) the Settlement

 Amount is at least equal to the fair value of the Policies, in view of Mutual Benefit’s

 coverage defenses, Majestic’s intended Chapter 11 filing, and the ultimate termination

 of Majestic’s existence as part of its Bankruptcy Case.

        3.4    Effective immediately upon the Payment Date, and without any further

 action by any of the Parties, all Policies shall be deemed to have been sold back to

 Mutual Benefit pursuant to Sections 363(b) and 363(f) of the Bankruptcy Code, and that

 sale shall operate as though Mutual Benefit had never issued the Policies.

        3.5    Within ten (10) days of the Payment Date, Mutual Benefit shall file a

 praecipe in the Coverage Action to mark the Coverage Action Settled, Discontinued,

and Ended, with prejudice and without costs.

IV.    BANKRUPTCY-RELATED OBLIGATIONS

       4.1    Majestic shall commence the Bankruptcy Case within fifteen (15) business

days after the Execution Date.

       4.2    Within fifteen (15) business days after the Petition Date, Majestic shall file

the Motion pursuant to Bankruptcy Code Sections 105, 363, 365, and Bankruptcy Rules

6004, 6006, and 9019. Majestic shall seek a hearing date that will allow creditors and

parties-in-interest a reasonable opportunity to review and respond to the motion.

Majestic covenants and agrees that it will use its best efforts to obtain entry of the

Approval Order as a Final Order, including (but not limited to) using best efforts to

resolve or defeat any objections that may be raised by any holder of any Claims or their

counsel, or by any other insurer of Majestic.




                                             14
  Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43              Desc
                                Exhibit A Page 15 of 55



        4.3    Majestic shall, promptly upon filing the Motion, serve a notice of the

 Motion on: (a) each Person known to Majestic to have a Claim against it or the Estate

 through participating in the Bankruptcy Case, the filing of a lawsuit, or the filing of a

 proof of claim or other assertion of a Claim, or otherwise (or, with the authorization of

 the Bankruptcy Court, to such Person’s counsel of record, if known to Majestic); (b) any

 and all Persons known to Majestic entitled or allegedly entitled to insurance coverage

 under the Policies, including additional insureds and those Persons falling within a

 policy definition of “named insured”; (c) all other Persons who have filed timely proofs of

claim in the Bankruptcy Case; (d) Westfield Insurance Company and all other Persons

known to have provided general liability insurance to Majestic, JND, or Parkridge from

January 1, 2015 to the present; (e) all Persons on any master service list maintained in

the Bankruptcy Case; and (g) all other parties in interest pursuant to Bankruptcy Rules

2002 and 6004 and any other applicable local rules, including any Person who or that

filed a notice of appearance and demand for service of papers in the Bankruptcy Case.

In addition, to ensure the broadest notice possible, Majestic shall seek entry of an order

of the Bankruptcy Court, in a form agreed by Mutual Benefit, authorizing publication

notice of the hearing on the Motion in such publications as Mutual Benefit may

reasonably request. Mutual Benefit shall reimburse Majestic or the Estate, as

applicable, for the costs of publishing notice of the hearing on the Motion, which

reimbursement shall be in addition to the Settlement Amount. As soon as reasonably

practical after filing the Motion and completion of the publication notice, Majestic shall

file in the Bankruptcy Case a certificate of the service provided by mail and by

publication.


                                              15
 Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                               Exhibit A Page 16 of 55



        4.4    If the Approval Order or any other order of the Bankruptcy Court relating to

 this Agreement is appealed by any Person other than Majestic or Mutual Benefit (or a

 petition for certiorari or motion for rehearing or re-argument is filed by any Person other

 than Majestic or the Mutual Benefit with respect thereto), Majestic agrees to take all

 steps as may be reasonable and appropriate to defend against such appeal, petition, or

motion at its sole expense; provided however, that nothing herein shall preclude the

Parties from consummating the transactions contemplated herein if the Approval Order

shall have been entered and has not been stayed and Mutual Benefit, in its sole

discretion, waives in writing the requirement that the Approval Order be a Final Order.

       4.5    Each of the Parties further agrees not to take any appeal from, or to seek

to reopen, reargue, obtain reconsideration of, or otherwise contest or challenge in any

way, directly or indirectly, the Approval Order or any other order provided for by, or

executed or entered pursuant to, or in implementation of, this Agreement, except to the

extent that any such order shall be inconsistent with the terms hereof.

       4.6    Majestic agrees to reasonably cooperate with Mutual Benefit and its

representatives in connection with the Approval Order and the Bankruptcy Case. Such

reasonable cooperation shall include consulting with Mutual Benefit at its request (so

long as such request is not unreasonable) concerning the status of the Bankruptcy

Case, including the status of the Motion or any objections to the Motion, and providing

Mutual Benefit as soon as reasonably practicable with copies of non-privileged

documents that are not otherwise filed as of public record relating to the Bankruptcy

Case, the Motion, or the service of the Motion.




                                             16
  Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                Exhibit A Page 17 of 55



        4.7     In the event that, at any time between the Petition Date and the Approval

 Date, any Person asserts a Claim against Mutual Benefit arising out of, in connection

 with, or related to the Policies, Majestic shall immediately seek an order from the

 Bankruptcy Court enjoining such Claim.

        4.8    Majestic shall make best efforts to ensure that the Approval Order and any

 chapter 11 plan as to Majestic provide that as a condition to the receipt of any payment

 from the trustee or other claimant, each holder of an any Claim shall execute a release

 that, as to Mutual Benefit, is materially the same in scope and substance as the relevant

 Claimant Release attached hereto as Exhibit 3. At no time shall the scope or contents

 of the form of any Claimant Release provided for in this Section as it applies to Mutual

 Benefit be modified without Mutual Benefit’ s written consent. Neither the Estate nor

any trust or entity paying Claims against Majestic or its estate shall allow, liquidate,

compromise, or resolve any Majestic Hills Claim unless it first obtains from the Claimant

an executed release which, as to Mutual Benefit, is materially the same in scope and

substance as the relevant Claimant Release attached here to as Exhibit 3.

Notwithstanding the foregoing, nothing in this Section shall prevent the Estate or entity

paying Claims against Majestic or its Estate from: (a) reviewing any Claim or making

any offer to any Claimant to allow, liquidate, compromise, or resolve a Claim; provided,

however, that should a Claimant accept such offer, the Claimant shall execute and

provide a release to the extent provided hereinabove; (b) paying pursuant to any

judgment or order as required by applicable law (whether or not a release is obtained as

provided herein); or (c) disallowing or liquidating a claim at a zero value (whether or not

a release is obtained as provided hereinabove).


                                             17
  Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43             Desc
                                  Exhibit A Page 18 of 55



          4.9    Majestic shall make best efforts to ensure that any order confirming a

 chapter 11 plan proposed by Majestic includes a third party injunction (in addition to the

 injunction referenced in Sections 1.2 and 1.15 above) that bars assertion against Mutual

 Benefit of any Claims and/or of any Claim released hereunder.

          4.10   Majestic shall make reasonable efforts to ensure that any chapter 11 plan

 for Majestic or order confirming such plan shall provide that the trustee or other payor of

 Claims will indemnify and hold harmless Mutual Benefit and Majestic for any costs,

 liability, damages, or Claims arising from, attributable to or resulting from any Claim or

 (as to Mutual Benefit) any other Claims released under this Agreement.

          4.11   In the event that no chapter 11 plan that provides for the creation of a

Trust becomes effective, Majestic agrees that it shall take all reasonable steps

necessary to ensure that any other trustee or payor of Claims is bound to the

obligations that are set forth in this Agreement, to further ensure that the trustee or

payor of Claims shall act in accordance with the terms of the provisions set forth in

Exhibit 4 to this Agreement (understanding that the trustee or payor of claims shall act

in the role of the Trust under the terms of those provisions), and to cooperate with

Mutual Benefit in good faith to ensure compliance with any additional requirements that

are imposed under Medicaid statutes or regulations in the future in the event that any

claims for bodily injury are asserted. Mutual Benefit agrees that it shall consider any

and all reasonable requests by the trustee or other payor of Claims for accommodations

to the procedure established by this Agreement for the resolution and payment of the

Claims.




                                              18
  Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                Exhibit A Page 19 of 55



               (c)    The Parties agree that nothing in this Section 4.11 shall constitute

 or be construed as an admission.

 V.     RELEASES

        5.1    Subject to the occurrence of the Payment Date and no exercise by any

 Party of its termination rights under Section 8.1 of this Agreement, effective upon

 payment of the Settlement Amount, and without any further action of the Parties:

               (a)    Majestic, on behalf of itself and the Estate, and JND, Parkridge,

 Joseph N. DeNardo (individually and doing business as JND Properties), Shari

 DeNardo, Ashwood Commons, LLC, and Ashwood Land Partners, L.L.P., hereby fully,

finally, and completely remises, releases, acquits, and forever discharges Mutual

Benefit from any and all Claims, whether actual or alleged, known or unknown, accrued

or unaccmed, existing or potential, suspected or unsuspected with respect to, relating

to, or in any way arising out of the Policies, Mutual Benefit having issued the Policies or

having insured Majestic, JND, Parkridge, Joseph N. DeNardo (individually and doing

business as JND Properties), or Shari DeNardo including bad faith, unfair or improper

claims handling or settlement practices, conspiracy, fraud, violation of any covenant of

good faith and fair dealing, violation of any law, regulation, code, or statute, or other any

other conduct whether based in contract, tort, or otherwise. The release of Mutual

Benefit under this Section 5.1 of this Agreement shall include, but shall not be limited to,

any and all Claims for coverage with respect to, relating to, or in any way arising out of

the Policies for property damage, bodily injury, personal injury, advertising injury, or any

other form of loss potentially covered under the Policies. In addition, to the extent not

previously withdrawn pursuant to Section 2.2 of this Agreement, Majestic, on behalf of


                                             19
  Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43             Desc
                                 Exhibit A Page 20 of 55



 itself, and the Estate, and JND, Parkridge, Joseph N. DeNardo, Shari DeNardo hereby

 withdraw any and all requests, demands, or tenders for defense or indemnity previously

 submitted to Mutual Benefit under the Policies and further surrender, relinquish, and

 release any further right to tender or present any Claims whatsoever to Mutual Benefit

 under the Policies. Furthermore, by virtue of the foregoing releases, Mutual Benefit

 shall have no duty to defend or indemnify Majestic or the Estate, or JND, Parkridge,

 Joseph N. DeNardo, or Shari DeNardo, with respect to any past, present, or future

 Claim, nor shall Mutual Benefit have any other duty or obligation whatsoever to any

 other Person with respect to any and all Claims arising out of, in connection with, and

relating to the Policies, Mutual Benefit having issued the Policies or having insured

Majestic, JND, Parkridge, Joseph N. DeNardo, Shari DeNardo, Ashwood Commons,

LLC, orAshwood Land Partners, L.L.P..

               (b)     Mutual Benefit hereby fully, finally, and completely remises,

releases, acquits and forever discharges Majestic, JND and Parkridge their members,

officers, and/or representatives (in their respective capacities as such), and Joseph N.

DeNardo (individually and doing business as JND Properties), Shari DeNardo, Ashwood

Commons, LLC, Ashwood Land Partners, L.L.P., and the Estate, from any and all

Claims whether actual or alleged, known or unknown, accrued or unaccrued, existing or

potential, suspected or unsuspected with respect to, relating to, or in any way arising

out of the Policies.

       5.2    The releases set forth in Section 5.1 of this Agreement are not intended

to, and shall not, extend to or otherwise release or discharge any rights, privileges,




                                             20
  Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43              Desc
                                  Exhibit A Page 21 of 55



 benefits, duties, or obligations of any of the Parties by reason of, or otherwise arising

 under, this Agreement.

        5.3     The Parties acknowledge that there may be changes in the law with

 respect to interpretation of coverage under the Policies or otherwise, or the Parties may

 hereafter discover facts different from, or in addition to, those which they now believe to

 be true with respect to any and all of the claims herein released. Nevertheless, the

 Parties hereby agree that the releases set forth above shall be and remain effective in

 all respects, notwithstanding any changes in the law or the discovery of such additional

or different facts. Moreover, Majestic, JNO, Parkridge, Joseph N. DeNardo, and Shari

 DeNardo understand that Claims that have been or may be asserted against them may

increase or decrease in amount or in severity overtime, that Claims that have been or

may be asserted against them may include progressive, cumulative, unknown, and/or

unforeseen elements, and that there may be hidden, unknown, and unknowable

damages, defense expenses, or other costs related to such Claims. Nevertheless, the

Parties irrevocably and knowingly agree that the releases contained in Section 5.1 of

this Agreement include a full and complete and irrevocable release and discharge from

all known and unknown rights or Claims or Interest arising out of, in connection with, or

relating to the Policies.

       5.4     In furtherance of their express intent to fully, finally, and irrevocably

release and discharge each other for all Claims, known and unknown, from the

beginning of time until the end of time to the extent set forth in this Section 5 of the

Agreement, each of the Parties expressly waives any and all rights it may have under

any contract, statute, code, regulation, ordinance, or the common law, which may limit

                                              21
 Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                 Exhibit A Page 22 of 55



 or restrict the effect of a general release as to Claims, arising out of, in connection with,

 or relating to the Policies.

        5.5    The releases set forth in this Section 5 of the Agreement shall not apply to

 or have any effect on Mutual Benefits right to any claim for reinsurance in connection

 with the Policies or Parkridge’s rights against any insurer other than Mutual Benefit.

        5.6    Subject to the other provisions of this Agreement, to the extent that the

 releases set forth in this Section 5 of the Agreement run to the favor of any Persons

who are not signatories hereto, this Agreement is hereby declared to be made in and for

their respective benefits and uses.

       5.7     Majestic, on behalf of itself and the Estate, JND, Parkridge, Joseph N.

DeNardo, and Shari DeNardo, warrant and represent that none of the Claims herein

released has been, or will be, assigned or transferred, in whole or in part, to any

Person. Majestic, on behalf of itself and the Estate, agrees to fully defend, indemnify,

protect, save, and hold harmless Mutual Benefit from and against any such Claims

(including, but not limited to, the payment of attorneys’ fees and costs actually incurred,

whether or not litigation is commenced) based on, in connection with, or arising out of

such assignment or transfer, or purported or claimed assignment or transfer.

       5.8    Majestic, on behalf of itself and the Estate, represents, warrants, and

agrees that it will not in any way assist any Person in the establishment of any Claim

against Mutual Benefit that arises out of, results from, or in any way relates to, Mutual

Benefit’s investigation, handling, defense, or settlement by Mutual Benefit of Claims,

including those released under this Agreement.




                                             77
 Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43              Desc
                                 Exhibit A Page 23 of 55



 VI.      REPRESENTATIONS AND WARRANTIES OF THE PARTIES

          6.1    Each of the Parties separately represents and warrants as follows:

                (a)    Subject to the entry of the Approval Order, he, she, or it has the

 requisite power and authority to enter into this Agreement and to perform the obligations

 imposed on it by this Agreement;

                (b)    Subject to the Approval Date, the execution and delivery of, and the

performance of the obligations contemplated by this Agreement have been approved by

duly authorized representatives of the Party, and by all other necessary actions of the

Party;

                (c)    Each Party has expressly authorized his, her, or its undersigned

representative to execute this Agreement on the Party’s behalf as its duly authorized

agent;

                (d)    This Agreement has been thoroughly negotiated and analyzed by

its counsel and has been executed and delivered in good faith, pursuant to arm’s length

negotiations, and for value and valuable consideration; and

                (e)    Each Party will use his, her, or its best efforts to seek entry of the

Approval Order as attached in Exhibit 1.

         6.2    Mutual Benefit represents and warrants that it has made a reasonable

investigation and that, based on that reasonable investigation, it is aware of no policies

other than the insurance policies that are identified on Exhibit 2 to this Agreement that

provide coverage for any liabilities.




                                              23
 Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                Exhibit A Page 24 of 55



 VII.   JUDGMENT REDUCTION

        7.1    Majestic (for itself and the Estate) JND, Parkridge, Joseph N. DeNardo

 (individually and doing business as JND Properties), and Shari DeNardo hereby agree

 as follows with respect to any Claim, case, controversy, arbitration, lawsuit, or other

 proceeding of any kind involving any one or more of them:

               (a)    Such Parties will not seek to obtain payment from any Person or

 Other Insurer of any amount that may result in liability to Mutual Benefit; and

               (b)    Without limiting the effect of the Injunction and the releases set

forth in Section 5 of this Agreement, in the event that any Person or Other Insurer

obtains a judicial determination, settlement or binding arbitration award that it is entitled

to obtain a sum certain from Mutual Benefit as a result of a Claim for contribution,

subrogation, indemnification, reimbursement or other similar Claim against Mutual

Benefit for Mutual Benefit’ s alleged share or equitable share, or to enforce subrogation

rights, if any, of the defense or indemnity obligations of Mutual Benefit for any Claims

released pursuant to this Agreement, such Party shall voluntarily reduce its/their

judgment or Claim against, or settlement with, such Person or Other Insurer(s) to the

extent necessary to eliminate such contribution, subrogation, indemnification,

reimbursement or similar Claims against Mutual Benefit. To ensure that such a

reduction is accomplished, Mutual Benefit shall be entitled to assert this Section 7 as a

defense to any action for any such portion of the judgment, settlement, or binding

arbitration award, and shall be entitled to have the court or appropriate tribunal issue

such orders as are necessary to effectuate the reduction to protect Mutual Benefit from

any liability for the judgment, settlement, or binding arbitration award.

                                             24
 Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                Exhibit A Page 25 of 55



               (c)    Mutual Benefit shall not seek reimbursement for any payments it is

 obligated to make under this Agreement, whether by way of a Claim for contribution,

 subrogation, indemnification, reimbursement, or otherwise from any Other Insurer or

 Person (not including a reinsurer), to the extent such Person or Other Insurer agrees

 also to waive any such Claims against Mutual Benefit for contribution, subrogation,

 indemnification, reimbursement or otherwise for reimbursement, from anyone other than

the Mutual Benefit’ s reinsurers in their capacity as reinsurers of Mutual Benefit.

 Notwithstanding the foregoing, if a third party pursues a contribution, subrogation, or

indemnification Claim against Mutual Benefit relating to any of the Policies, then Mutual

Benefit shall be free to assert such a Claim against such third party. Majestic, JND,

Parkridge, Joseph N. DeNardo, and Shari DeNardo shall use their reasonable best

efforts to obtain agreements similar to those contained in this Section 7.1(c) from all

Other Insurers with which any or all of them execute a settlement after the Execution

Date.

VIII.   MISCELLANEOUS PROVISIONS

        8.1   Termination Rights. If, after 12 months have elapsed since the filing of the

Motion, the Parties agree after good faith discussions among each other that the

Approval Order will not be entered or will not become or is unlikely to become a Final

Order, the Parties shall have the option to terminate the Agreement. Termination shall

not be effective unless it is memorialized in a writing signed on behalf of all Parties.

        8.2   Amendments. Neither this Agreement nor any term set forth herein may

be changed, waived, discharged, or terminated except by a writing signed by the Parties

(or their successors or assigns).


                                             25
 Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                Exhibit A Page 26 of 55



        8.3    No Precedential Value. The settlement reflected in this Agreement shall

 be without precedential value, and it is not intended to be, nor shall it be construed as,

 an interpretation of any insurance policies. It shall not be used as evidence, or in any

 other manner, in any court or other dispute resolution proceeding, to create, prove, or

 interpret the obligations of Mutual Benefit under any insurance policies issued to

Majestic or to any other Person, provided, however, notwithstanding the provisions of

Section 8.14 of this Agreement, this Agreement may be used as evidence in any

defense of Mutual Benefit of any obligation arising under the Policies.

       8.4    Agreement Voluntarily Entered Into By Each Of The Parties. This

Agreement is executed voluntarily by each of the Parties without any duress or undue

influence on the part, or on behalf, of any of them. The Parties represent and warrant to

each other that they have read and fully understand each of the provisions of this

Agreement and have relied on the advice and representations of competent legal

counsel of their own choosing.

       8.5    Internretation. This Agreement has been negotiated at arm’s length and

between and among Persons sophisticated and knowledgeable in the matters dealt with

in this Agreement. In addition, this Agreement was drafted by experienced and

knowledgeable legal counsel for each of the Parties. Accordingly, no Party shall be

entitled to have any provisions of the Agreement construed against the other Party in

accordance with any rule of law, legal decision or doctrine.

       8.6    No Admission of Liability. The Parties agree that this Agreement is the

result of a compromise of disputed issues, and that the execution and delivery of this

Agreement by any of the Parties shall not constitute or be construed as an admission of

                                             26
 Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43           Desc
                               Exhibit A Page 27 of 55



 any liability, a course of performance, or wrongdoing on the part of any of them. The

 Parties acknowledge that this Agreement is not, and cannot be construed as, any

admission by Mutual Benefit that any defense, indemnity, or other coverage obligation

exists under the Policies, or that Mutual Benefit has any other obligation of any nature

whatsoever with respect to the Policies. By entering into this Agreement, neither

Majestic (on behalf of itself and the Estate) nor Mutual Benefit has waived nor will be

deemed to have waived any right, obligation, privilege, defense, or position it may have

asserted or might assert in connection with any claim, matter, Person, or insurance

policy outside the scope of this Agreement. Except as set forth in Section 5, no Person

other than the Parties hereto shall have any legally enforceable rights or benefits under

this Agreement.

       8.7    Entire and Integrated Agreement. This Agreement is intended by the

Parties as a final expression of their agreement and is intended to be a complete and

exclusive statement of the agreement and understanding of the Parties with respect to

the subject matters contained herein. This Agreement supersedes any and all prior

promises, representations, warranties, agreements, understandings, and undertakings

between or among the Parties with respect to such subject maffers, and there are no

promises, representations, warranties, agreements, understandings, or undertakings

with respect to such subject matters other than those set forth or referred to herein.

       8.8    No Third Party Beneficiaries. Except as set forth in Section 5, nothing in

this Agreement is intended or shall be construed to give any Person, other than Mutual

Benefit and Majestic (on behalf of itself and the Estate) and their respective successors,

and permitted assigns, any legal or equitable right, remedy, or claim under or in respect

                                            27
 Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                Exhibit A Page 28 of 55



 to this Agreement or any provisions contained herein; this Agreement and any

 conditions and provisions hereof being and intended to be for the sole and exclusive

 benefit of Mutual Benefit and Majestic (on behalf of itself and the Estate) as well as

each of their successors and permitted assigns, JND, Parkridge, Joseph N. DeNardo,

Shari DeNardo, Ashwood Commons, LLC, and Ashwood Land Partners, L.L.P., and for

the benefit of no other Person. Notwithstanding the foregoing, this Agreement shall be

binding on any chapter 7 or chapter 11 trustee appointed to administer the Majestic

estate and any liquidating trustee. Neither this Agreement nor the rights and obligations

set forth herein shall be assigned without the prior written consent of the other Party,

except that this Section shall not prohibit any assignment by Mutual Benefit (a) made by

merger, consolidation, or operation of law or (b) to a Person who succeeds to all or

substantially all of such Party’s assets.

       8.9    Reinsurance Recoveries and Allocation of Settlement Amount. Mutual

Benefit will be free to pursue reinsurance claims against reinsurers or retrocessionaires

regarding any consideration paid by it in connection with this Agreement. Mutual

Benefit is free to allocate the consideration paid by it in connection with this Agreement

among the Policies, at its sole discretion.

       8.10   Severability. If any provisions of this Agreement, or the application

thereof, shall for any reason or to any extent be construed by a court of competent

jurisdiction to be invalid or unenforceable, the remainder of this Agreement, and

application of such provisions to other circumstances, shall remain in effect and be

interpreted so as best to reasonably effect the intent of the Parties. Notwithstanding the

foregoing, if the releases (Section 5) or the Injunction provided for in the Approval Order

                                              28
 Case 20-21595-GLT           Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43               Desc
                                   Exhibit A Page 29 of 55



are found to be unenforceable or invalid by a court of competent jurisdiction, then such

invalidity or unenforceability shall entitle, but not require, Mutual Benefit to rescind the

entire Agreement by providing written notice to Majestic, JND, Parkridge, Joseph N.

DeNardo, and Shari DeNardo. In such case, the Settlement Amount shall be returned

to Mutual Benefit, less any amounts that have been or will be used to pay any

reasonable and necessary administrative costs (as approved by the Bankruptcy Court

where required under the Bankruptcy Code or the Bankruptcy Rules) incurred as of the

time of rescission or that are required by the Bankruptcy Code or order of the

Bankruptcy Court to effect an orderly winding-down of the bankruptcy estate and the

closing of the Bankruptcy Case after the rescission. Any portions of the Settlement

Amount not returned to Mutual Benefit pursuant to the foregoing subsections shall be

set off, dollar for dollar, to reduce the limits, if any, available under the Policies, as

allocated at Mutual Benefit’ s sole discretion.

       8.11    Notice. Any notice or request required or desired to be given pursuant to

this Agreement shall be sufficient if made in writing and sent by first class mail, postage

prepaid, or facsimile, with (in either case) a copy by electronic mail, to the Parties at the

addresses set forth below or to such other Persons as any of them may designate in

writing from time to time:

              (a)     As to Mutual Benefit:

                      Mark E. Russell, CPCU, CIC, AIC, ARe
                      Vice President Claims
                                        -




                      Mutual Benefit Group
                      409 Penn Street I PC Box 577 I Huntingdon, PA 16652

                      With a copy to:

                      Jacob C. Cohn, Esq.
                                               29
Case 20-21595-GLT   Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43   Desc
                          Exhibit A Page 30 of 55



                Gordon Rees Scully Mansukhani LLP
                Three Logan Square, Suite 610
                 1717 Arch Street
                Philadelphia, PA 19103
                jcoh ncg rs m corn
                              .




          (b)   As to Majestic:

                Donald R. Calaiaro, Esq.
                938 Penn Avenue, Suite 501
                Pittsburgh, PA 15222

          (c)   As to JND Properties, LLC:

                Joseph N. DeNardo, CEO
                3625 Washington Pike
                Bridgeville, PA 15017

                With a copy to:

                Melvin L. Vatz, Esq.
                247 Fort Pitt Blvd., 4th Floor
                Pittsburgh, PA 15222

          (d)   As to Shari DeNardo:

                Melvin L. Vatz, Esq.
                247 Fort Pitt Blvd., 4th Floor
                Pittsburgh, PA 15222

          (e)   As to Parkridge:

                Williarn J. Moorhead, Esq.
                Union Trust Building
                501 Grant Street, Suite 200
                Pittsburgh, PA 15219

          (f)   As to Ashwood Comrnons LLC:

                Melvin L. Vatz, Esq.
                247 Fort Pitt Blvd., Floor
                Pittsburgh, PA 15222

          (g)   As to Ashwood Land Partners, LP:

                Melvin L. Vatz, Esq.
                                        30
 Case 20-21595-GLT           Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43         Desc
                                   Exhibit A Page 31 of 55



                         247 Fort Pill Blvd., 4th Floor
                         Pittsburgh, PA 15222


          8.12   Headinns. The section titles, captions, and headings contained in this

Agreement are inserted as a matter of convenience and for reference, and shall in no

way be construed to define, limit, or extend the scope of this Agreement or the effect of

any of its provisions.

       8.13      Recitals. The recitals set forth at the beginning of this Agreement shall not

be admissible to prove the truth of the matters asserted in any action or proceeding

involving any of the Parties (other than an action or proceeding brought to enforce the

terms of this Agreement), nor do any of the Parties intend such recitals to constitute

admissions of fact by any of them.

       8.14      Agreement Inadmissible. Any evidence of the terms or negotiations or

discussions associated with this Agreement shall be inadmissible in any action or

proceeding for purposes of establishing any rights, duties, or obligations of the Parties,

except in: (a) an action or proceeding to enforce the terms of this Agreement; (b)

proceedings before the Bankruptcy Court to secure the Approval Order; or (c) any

possible action or proceeding between Mutual Benefit and any of its reinsurers with

respect to the Policies. Except as set forth herein, this Agreement shaH not be used as

evidence or in any other manner, in any court or dispute resolution proceeding, to

create, prove, or interpret the Parties’ rights or obligations to each other or to any other

Person.




                                                 31
 Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43         Desc
                               Exhibit A Page 32 of 55



       8.15   Additional Necessarq Documents. The Parties, and each of them, agree

to execute such additional documents as may be reasonably required in order to carry

out the purpose and intent of this Agreement, or to evidence anything contained herein.

       8.16    Execution in Counterparts. This Agreement may be signed in multiple

counterparts and the separate signature pages executed by Parties may be combined

to create a document binding on all of the Parties and together shall constitute one and

the same instrument. Facsimile signatures shall have the same force and effect as an

original signature.




                                           32
 Case 20-21595-GLT      Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43   Desc
                              Exhibit A Page 33 of 55




         IN WITNESS WHEREOF, the Parties have executed this Agreement as of the

date set forth opposite the respective signatures below.

           511512020
Dated:                                            Majestic Hills, LLC.

                                         By:




                                         Name: Joseph DeNardo
                                                   Managing Member
                                         Title:



 [MAJESTIC-MUTUAL BENEFIT SETTLEMENT AGREEMENT SIGNATURE PAGE]
Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                              Exhibit A Page 34 of 55




        IN WITNESS WHEREOF, the Parties have executed this Agreement as of the

 date set forth opposite the respective signatures below.


 Dated:ftZ. /4do?t)               —               Mutual Benefit Insurance Company


                                          By:           F
                                          Name:                       K
                                          Title:J/P-&thAn5



  [MAJESTIC-MUTUAL BENEFIT SETTLEMENT AGREEMENT SIGNATURE PAGE]
                                                                    ____
                                                                        ____
                                                                             _




Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43   Desc
                              Exhibit A Page 35 of 55




         IN WITNESS WHEREOF, the Parties have executed this Agreement as of the

date set forth opposite the respective signatures below.

Dated:      5/15/2020                             JND Properties, LLC


                                            Texin...—
                                         By




                                         Name: Joseph DeNardo

                                         Title:   Managing Member




[MAJESTIC-MUTUAL BENEFIT SETTLEMENT AGREEMENT SIGNATURE PAGE]
                                                                   ____
                                                                       ____
                                                                              _




Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43     Desc
                                Exhibit A Page 36 of 55




         IN WITNESS WHEREOF, the Parties have executed this Agreement as
                                                                         of the date
set forth opposite the respective signatures below.


Dated:        5/18/2020
                                                 Joe DeNardo


                                         By:




                                         Name:        Joseph DeNardo




[MAJESTIC-MUTUAL BENEFIT SETTLEMENT AGREEMENT SIGNATURE
                                                        PAGE]
Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43   Desc
                                Exhibit A Page 37 of 55




         IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date

set forth opposite the respective signatures below.


Dated:        5/15/2020
                                                 Shari DeNardo


                                         By:     .4cc it iZ?’7/ado
                                         Name:        Shari A. DeNardo




[MAJESTIC-MUTUAL BENEFIT SETTLEMENT AGREEMENT SIGNATURE PAGE]
Case 20-21595-GLT          Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                 Exhibit A Page 38 of 55




          IN WITNESS WHEREOF, the Parties have executed this Agreement as
                                                                          of the date
 set forth opposite the respective signatures below,

 Dated:     May 14, 2020                          Parkridge Development LLC


                                          By:      ,t-tn-c

                                          Name: Thomas Elailey
                                                   Secretary
                                          Title




 [MAJESTIC-MUTUAL BENEFIT SETTLEMENT AGREEMENT SIGNATURE PAGE]
Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43   Desc
                              Exhibit A Page 39 of 55




         IN WITNESS WHEREOF, the Parties have executed this Agreement as of the

date set forth opposite the respective signatures below.

Dated:     5115/2020                              Ashwood Commons LLC


                                         By:

                                         Name:      Joseph N. DeNardo

                                         Title:      Managing Member



 [MAJESTIC-MUTUAL BENEFIT SETTLEMENT AGREEMENT SIGNATURE PAGE]
                                                                         ____
                                                                             __




Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43       Desc
                              Exhibit A Page 40 of 55




         IN WITNESS WHEREOF, the Parties have executed this Agreement as of the

date set forth opposite the respective signatures below.


Dated:      5/15/2020
                                                  Ashwood Land Partners LP


                                         By:




                                         Name:       Joseph N. DeNardo

                                         Title:      Genera’ Partner


 [MAJESTIC-MUTUAL BENEFIT SETTLEMENT AGREEMENT SIGNATURE PAGE]
Case 20-21595-GLT   Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43   Desc
                          Exhibit A Page 41 of 55




                                 EXHIBIT I


                             (Proposed Order)




                                    I
                                                                      _




     Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43        Desc
                                    Exhibit A Page 42 of 55




                      IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE WESTERN DISTRICT OF PENNSYLVANIA

     IN RE:                                         Chapter 11
     Majestic Hills, LLC.                           Case No. 204]
                            Debtor.
                                                    Document No.


                                                    Related to Document No.



           ORDER (I) APPROVING THE ASSUMPTION OF THE SETTLEMENT
              AGREEMENT AND RELEASE BETWEEN THE DEBTOR AND
        MUTUAL BENEFIT INSURANCE COMPANY, (II) APPROVING THE SALE OF
          CERTAIN INSURANCE POLICIES, AND (III) ISSUING AN INJUNCTION
           IN PURSUANT TO THE SALE OF CERTAIN INSURANCE POLICIES

                  Upon the Debtor’s Motion for an Order (I) Approving the Assumption of the

    Settlement Agreement and Release between the Debtor and Mutual Benefit Insurance

    Company, (II) Approving the Sale of Certain Insurance Policies, and (Ill) Issuing an

    Injunction Pursuant to the Sale of Certain Insurance Policies (the Motion”)2 and the

    Court having reviewed the Motion, the First Day Declaration, and the Mutual Benefit

    Settlement Agreement; and having heard the statements of counsel at the hearing on

the Motion; and the Court finding that: (i) the Court has jurisdiction over this matter

pursuant to 28 U.S.C.       § 157 and 1334; (ii) notice of the Motion and the hearing thereon
was sufficient under the circumstances; and (Hi) the legal and factual bases set forth in




2
     As used in this order, “Mutual Benefit” means Mutual Benefit Insurance Company and
     its predecessors, successors, subsidiaries, affiliates, directors, officers, and
     representatives, including, without limitation. Other capitalized terms used but not
     defined in this order have the meanings given in the Motion.


                                                7
  Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43              Desc
                                Exhibit A Page 43 of 55




 the Motion, the First Day Declaration, and the Mutual Benefit Settlement Agreement

 establish just cause for the relief granted herein;

               IT IS HEREBY ORDERED, ADJUDGED, AND DECREED THAT:

                1.    The Motion is GRANTED as set forth herein.

               2.     Any and all objections to the Motion and to the relief requested

 therein and/or granted in this Order that have not been withdrawn, waived, or settled,

 and all reservations of rights included in such objections, are overruled on the merits.

               3.     Pursuant to section 365 of the Bankruptcy Code, the Debtor shall

be, and hereby is, authorized and empowered to assume the Mutual Benefit Settlement

Agreement. The Mutual Benefit Settlement Agreement shall be deemed assumed upon

entry of this Order

               4.     Pursuant to Bankruptcy Rule 9019, the Mutual Benefit Settlement

Agreement and each of its terms and conditions, including the releases contained

therein, shall be, and hereby are, approved in their entirety.

               5.     The Debtor shall be, and hereby is, authorized to undertake any

transactions contemplated by the Mutual Benefit Settlement Agreement that remain

uncompleted as of the date of this Order.

              6.      Upon the occurrence of the Payment Date, (a) Mutual Benefit shall

be irrevocably released from (i) all claims by the Debtor under, arising out of, related to,

and/or in connection with the Policies, and (ii) all extra-contractual claims arising out of,

related to, and/or in connection with the Policies, and (b) all rights and obligations

between the Debtor and Mutual Benefit in respect of the Policies shall be fully and




                                              3
  Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43              Desc
                                 Exhibit A Page 44 of 55



 finally extinguished. As a result, the Policies shall be terminated and of no force and

 effect and be exhausted in respect of all coverages thereunder.

                7.     Pursuant to section 363(b) of the Bankruptcy Code, the Debtor is

 authorized and empowered to sell, transfer, and convey the Policies to Mutual Benefit

 subject only to the terms and conditions in the Mutual Benefit Settlement Agreement.

 The Policies shall be deemed so conveyed to Mutual Benefit immediately upon payment

 in full of the Settlement Payment pursuant to the terms of the Mutual Benefit Settlement

 Agreement.

               8.      Pursuant to section 363(f) of the Bankruptcy Code, the Debtor’s

 sale of the Policies to Mutual Benefit shall constitute a valid, legal, and effective

transfer, which shall vest Mutual Benefit with all right, title, and interest in and to the

Policies free and clear of all liens, claims, encumbrances, and other interests of any

person, including, but not limited to, all rights and interests of the Debtor, as well as

JND, Parkridge, Joseph N. DeNardo (individually and doing business as JND

Properties), Shari DeNardo, Ashwood Commons, LLC, and Ashwood Land Partners,

L.L.P. (hereafter, the “Other Insureds”), any other person claiming by, though, or on

behalf of the Debtor, any other insurer, any holder of any Claim against the Debtor,

whether arising prior to or subsequent to the Petition Date, and whether imposed by

agreement, understanding, law, equity, or otherwise (including, without limitation,

interests in the Policies that purport to give to any party a right or option to effect any

forfeiture, modification, or termination of the interest of the estate or Mutual Benefit, as

the case may be, in the Policies).




                                              4
  Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43            Desc
                                Exhibit A Page 45 of 55




               9.     Pursuant to sections 105(a) and 363(f) of the Bankruptcy Code, all

 persons who hold or assert, or may in the future hold or assert, any claim against the

 Debtor or the Other Insureds arising out of or in connection with the activities covered

 by the Policies, or in connection with the Debtor’s or the Other Insured’s activities giving

 rise to claims made or to be made under the Policies, or any other person who may

 claim to be an insured, additional insured, or otherwise entitled to any benefit under the

 Policies, shall be and hereby are permanently stayed, restrained, and enjoined from

 asserting any claim or right to entitlement, or taking any other action against Mutual

 Benefit for the purpose of obtaining any recovery or other relief from Mutual Benefit or

under or in connection with the Policies.

               10.   The releases in the Mutual Benefit Settlement Agreement and the

policy buyback therein comply with the Bankruptcy Code and applicable non-bankruptcy

law.

              11.    Mutual Benefit Insurance Company is a good-faith purchaser of the

Policies and is entitled to, and hereby is granted, all of the protections provided to good

faith purchasers under section 363(m) of the Bankruptcy Code.

              12.    The transactions contemplated by the Mutual Benefit Settlement

Agreement shall not be subiect to avoidance under section 363(n) of the Bankruptcy

Code. All persons shall be and hereby are enjoined from commencing or continuing an

action seeking relief under section 363(n) of the Bankruptcy Code with respect to the

Mutual Benefit Settlement Agreement and the transactions contemplated thereby.

              13.    The sale of the Policies to Mutual Benefit under the Mutual Benefit

Settlement Agreement will constitute a transfer for reasonably equivalent value and fair



                                             5
  Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43              Desc
                                Exhibit A Page 46 of 55




 consideration under the Bankruptcy Code and the laws of the Commonwealth of

 Pennsylvania.

               14.    The Debtor shall use the Settlement Payment solely to make

 payments to or for the benefit of holders of Claims and for other costs and expenses

 associated with this Chapter 11 Case.

               15.    This Order shall be binding upon the Debtor, Mutual Benefit, the

 Other Insureds all holders of claims against the Debtor, all insurers who received notice

 of the Motion, all other persons and entities receiving notice as set forth in the Motion,

the respective successors and assigns of each person referred to in this paragraph, and

any chapter 11 trustee, liquidating trustee, or other trust or distribution vehicle

established under a chapter 11 plan of the Debtor, and on any chapter 7 trustee if this

Chapter 11 Case is converted to a chapter 7 proceeding.

               16.    Each of the Parties hereby is authorized to take all actions and

execute all documents and instruments that it deems necessary or appropriate to

implement and effectuate the transactions contemplated by the Mutual Benefit

Settlement Agreement.

              17.    Mutual Benefit is not, and shall not be deemed to be, a successor

to the Debtor by reason of any theory of law or equity or as a result of the

consummation of the transactions contemplated in the Mutual Benefit Settlement

Agreement.

              18.    This Court shall retain jurisdiction to interpret and enforce the

provisions of the Mutual Benefit Settlement Agreement and this Order in all respects

and further to hear and determine any and all disputes relating to the Mutual Benefit



                                             6
 Case 20-21595-GLT        Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43             Desc
                                Exhibit A Page 47 of 55




Settlement Agreement between the Parties or between a Party and any other person;

provided, however, that in the event the Court abstains from exercising or declines to

exercise such jurisdiction or is without jurisdiction with respect to the Mutual Benefit

Settlement Agreement or this Order, such abstention, refusal, or lack of jurisdiction shall

have no effect upon, and shall not control, prohibit, or limit the exercise of jurisdiction of

any other court having competent jurisdiction with respect to any such matter. In the

event this Chapter 11 Case has been closed, there shall be cause to have this Chapter

11 Case reopened upon motion or application for such purposes.




               [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]




                                             7
Case 20-21595-GLT             Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43             Desc
                                    Exhibit A Page 48 of 55




               19.         Counsel for the Debtor shall serve a copy of this order on the

Master Service List and file a certificate of service within three business days of entry of

this order. Notice of the order by ECF or email shall constitute good and sufficient

notice of the order.


Dated:                 .   2020



                                               UNITED STATES BANKRUPTCY JUDGE




                                                 8
Case 20-21595-GLT   Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43   Desc
                          Exhibit A Page 49 of 55




                                 EXHIBIT 2


                    (Schedule of Mutual Benefit Policies)
Case 20-21595-GLT     Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43      Desc
                            Exhibit A Page 50 of 55




                    SCHEDULE OF MUTUAL BENEFIT POLICIES
               SUBJECT TO SETTLEMENT AGREEMENT AND RELEASE



  Policy No.            Effective Dates          Limits (including attachment point)
  CP10917698                 1011105-1011106,    $1 million per occurrence
                             (with consecutive   $2 million general aggregate
                             annual renewals     $0 ProductslCompleted
                             through 1011119)    Operation Hazard (Excluded)
  CU00917698                 1011105-10flI06,    $1 million per occurrence
                             (with consecutive   $1 million aggregate
                             annual renewals     xis Primary
                             through 1011119)    $0 ProducftlCompleted
                                                 Operation Hazard (Excluded)




                                          ‘3
Case 20-21595-GLT   Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43   Desc
                          Exhibit A Page 51 of 55




                                EXHIBIT 3


                        (Form of Claimant Release)
 Case 20-21595-GLT             Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43                           Desc
                                     Exhibit A Page 52 of 55




                                     Majestic Hills, LLC.
                            RELEASE AND INDEMNITY AGREEMENT
NOTICE: THIS ISA BINDING DOCUMENT THAT AFFECTS YOUR LEGAL RIGHTS.
PLEASE CONSULT YOUR ATTORNEY IN CONNECTION WITH EXECUTING THIS
DOCUMENT. IF YOU DO NOT PRESENTLY HAVE AN ATTORNEY, YOU MAY WISH
TO CONSIDER CONSULTING ONE.

All capitalized terms not defined herein shall have the respective meanings ascribed to
them in the Plan of Liquidation of Majestic Hills, LLC. [INSERT OFFICIAL TITLE OF
PLAN] (the ‘Plan”) filed in Bankruptcy Case No.                 1 before the United States
Bankruptcy Court for the [Western District of Pennsylvania].

       WHEREAS, the undersigned, who is either the “Injured Party” or the/an “Official
Representative”3 (either being referred to herein as the “Claimant”), has filed a claim
(the “Claim”) with the Majestic Hills, LLC. (the “Liquidating Trust”) pursuant to the Plan,
and such Claim asserts a Claim arising out of any action or conduct that occurred
solely before January 1, 2008 for which Majestic Hills, LLC (the “Debtor”) is alleged to
have legal responsibility; and

        WHEREAS, the Claimant has agreed to settle and compromise the Injured
Party’s Claim for and in consideration of the allowance of the Claim by the Liquidating
Trust, in accordance with the terms set forth therein and herein.

       NOW, THEREFORE, the Claimant hereby agrees as follows:

        1.     On behalf of the Injured Party, the Injured Party’s estate, the Injured
Party’s heirs, and/or anyone else claiming rights through the Injured Party, now and in
the future, the Claimant hereby fully and finally RELEASES, ACQUITS, and FOREVER
DISCHARGES the Liquidating Trust, the Trust Advisory Committee, the Debtor and its
members, the Debtor’s Estate, the Reorganized Debtor, any Settling Insurance
Company, and their respective settlors, trustors, trustees, directors, officers, agents,
consultants, financial advisors, servants, employees, attorneys, heirs, executors, and
any Party (collectively the “Releasees”) from any and all Claims and any claims related
thereto (collectively the “Released Claims”), except as expressly provided herein.

       2.     The Claimant expressly covenants and agrees forever to refrain from
bringing any suit or proceeding at law or in equity against the Releasees with respect to
any Released Claim.

        3.     The Claimant intends this Release and Indemnity Agreement to be as
broad and comprehensive as possible so that the Releasees shall never be liable,
directly or indirectly, to the Injured Party or the Injured Party’s heirs, legal

   The “Official Representative” is the/a person who under applicable state law or legal documentation has the
   authority to represent the Injured Party, the Injured Party’s estate, or the Injured Party’s heirs.

                                                        ‘3
 Case 20-21595-GLT         Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43                Desc
                                 Exhibit A Page 53 of 55




representatives, successors or assigns, or any other person or entity claiming by.
though, under, oron behalfofthe Injured Party, fororon accountof any Released
Claim, whether the same is now known or unknown or may now be latent or may in the
future appear to develop. If the Claimant is an Official Representative, the Claimant
represents and warrants that the Claimant has all requisite legal authority to act for, bind
and accept payment on behalf of the Injured Party and all heirs of the Injured Party on
account of any Released Claim and hereby agrees to indemnify and hold harmless, to
the extent of payment hereunder, excluding attorney’s fees and costs, the Releasees
from any loss, cost, damage, or expense arising out of or in connection with the rightful
claim of any other Entity to payments with respect to the Injured Party’s Released
Claim.

        4.     This Release and Indemnity Agreement is not intended to bar any cause
of action, right, lien, or claim that the Claimant may have against any alleged person,
entity or any other person or entity, not specifically named or described herein.

          5.      The Claimant represents and warrants that all Valid Liens4 subrogation,
conditional payment, and reimbursement claims relating to benefits paid to or on
account of the Injured Party in connection with, or relating to, the Claim have been
resolved or will be resolved from the net proceeds of the settlement payment to the
Claimant under this Release and Indemnity Agreement or from other funds or proceeds
to the extent permitted under applicable lien settlement agreements or under applicable
law. It is further agreed and understood that no Releasee shall have any liability to the
Claimant or any other person or entity in connection with such liens or conditional
payment or reimbursement claims and that the Claimant will indemnify and hold the
Releasees harmless from any and all such alleged liability as provided in the following
sentence. The Claimant will indemnify and hold the Releasees harmless, to the extent
of the amount of payment hereunder, excluding attorney’s fees and costs, from any and
all liability arising from subrogation, conditional payment, indemnity, or contribution
claims related to the Released Claim and from any and all compensation or medical
payments due, or claimed to be due, under any applicable law, regulation, or contract
related to the Released Claim.

       6.     It is further agreed and understood that if the Claimant has filed a civil
action against the Liquidating Trust, the Claimant shall dismiss such civil action and
obtain the entry of an Order of Dismissal with Prejudice with respect to any Released
Claim no later than 30 days after the date hereof.

       7.     The Claimant understands that the Released Claim is being resolved by
the Liquidating Trust, and a liquidated value ($          ) has been established for
such Claim. The Claimant acknowledges that, pursuant to the Plan and Trust, after the

   A “Valid Lien” is a lien that is permitted by applicable law and with respect to which the lien
   holder has taken all steps necessary under the terms of the documents creating the lien and
   under applicable law to perfect the lien.

                                                3
  Case 20-21595-GLT       Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43             Desc
                                Exhibit A Page 54 of 55




liquidated value of the Claim is determined pursuant to the procedures set forth therein,
the Claimant ultimately shall receive a pro rata share of that value based on the Trust
Assets available for the payment of Claims. The Claimant further acknowledges that
the Claimant may receive payment in one or more distributions, subject to determination
by the Trustee.

       8.      In the event of a verdict against others, any judgment entered on the
verdict that takes into account the status of the Liquidating Trust as a joint party legally
responsible for the Injured Party’s injuries shall be reduced by no more than the total
and actual amount paid as consideration for this Release and Indemnity Agreement or
such lesser amount as required by law.

         9.      The Claimant understands, represents, and warrants that this Release
and Indemnity Agreement is a compromise of a disputed claim and not an admission of
liability by, or on the part of, the Releasees. Neither this Release and Indemnity
Agreement, the compromise and settlement evidenced hereby, nor any evidence
relating thereto, will ever be admissible as evidence against the Liquidating Trust in any
suit, claim, or proceeding of any nature except to enforce this Release and Indemnity
Agreement. However, this Release and Indemnity Agreement is and may be asserted
by the Releasees as an absolute and final bar to any claim or proceeding now pending
or hereafter brought by or on behalf of the Injured Party with respect to the Claim
released herein, except as expressly provided in this Release and Indemnity
Agreement.

       10.    The Claimant (a) represents that no judgment debtor has satisfied in full
the Liquidating Trust’s liability with respect to the Injured Party’s Claim as the result of a
judgment entered in the tort system, and (b) upon information and belief, represents that
the Claimant has not entered into a release (other than this Release and Indemnity
Agreement) that discharges or releases the Liquidating Trust’s liability to the Claimant
with respect to the Injured Party’s Claim.

       11.    The Claimant represents that he or she understands that this Release and
Indemnity Agreement constitutes a final and complete release of the Releasees with
respect to the Injured Party’s Released Claim, except as expressly provided herein.
The Claimant has relied solely on his or her own knowledge and information, and the
advice of his or her attorneys (if any), as to the nature, extent, and duration of the
Injured Party’s iniuries, damages, and legal rights, as well as the alleged liability of the
Liquidating Trust and the legal consequences of this Release and Indemnity
Agreement, and not on any statement or representation made by or on behalf of the
Trust.

       12.    This Release and Indemnity Agreement contains the entire agreement
between the parties and supersedes all prior or contemporaneous oral or written
agreements or understandings relating to the subject matter hereof between or among
any of the parties hereto, including, without limitation, any prior agreements or
understandings with respect to the liquidation of the Claim or other Releasee.
                                              4
 Case 20-21595-GLT             Doc 10-1 Filed 05/21/20 Entered 05/21/20 17:40:43       Desc
                                     Exhibit A Page 55 of 55




       13.   This Release and Indemnity Agreement shall be governed by, and
construed and enforced in accordance with, the laws of the Commonwealth of
Pennsylvania, without giving effect to the principles of conflicts of law thereof, and shall
be binding on the Injured Party and his or her heirs, legal representatives, successors
and assigns.

      14.     The Claimant authorizes payment pursuant to Paragraph 8 to the
Claimant or the Claimant’s counsel, as agent for the Claimant.

       15.   The Claimant acknowledges that the Liquidating Trust’s obligation to pay
the Claimant is not triggered until the Liquidating Trust receives the executed Release
and Indemnity Agreement from the Claimant.

                                          CERTIFICATION

I state that I have carefully read the foregoing Release and Indemnity Agreement and
know the contents thereof, and I sign the same as my own free act. I additionally
certify, under penalty of perjury, that the information that has been provided to support
the Claim is true according to my knowledge, information, and belief, and further that I
have the authority as the Claimant to sign this Release and Indemnity Agreement.

I am:         the claimant
              the Official Representative of the claimant, the claimant’s Estate, or
        claimants Heirs.


EXECUTED           this        day of                         20



Signature of the Claimant


Name    of   the   Claimant:




                               SSN:


Name of the Injured Party if different from the Claimant:

SSN of the Inured Party if different from the Claimant:   —




                                               5
